DETAILED ACTION
This office action is in response to an amendment filed January 15, 2021  for application 16/014,599.
Claims 1, 9, 10, and 13-14 have been amended. Claim 3 has been cancelled.   No claims have been added.  Thus claims 1-2, and 4-20 were examined.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.
 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 11/07/2017. The certified copy of the KR10-2017-0147380 application were received on 8/13/2018 as required by 37 CFR 1.55.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 4-20 are rejected under U.S.C. 103 as being unpatentable over Singh (Singh et al., US 2017/0177222 A1) and further in view of Zhou (Zhou et al., US 8,151,037 B1), and Moretti (Moretti et al., US 2007/0121668 A1).

Regarding claim 1, Singh teaches A memory system comprising: a nonvolatile memory device; (Singh [0003] ‘systems disclosed herein provide for accessing NVMe over a network’..  and further discloses NVMe is a storage protocol where storage is a form of non-volatile memory. See also Singh [0003] where NVMe is directed to Non-volatile Media. Thus, Singh and a memory controller (Singh FIG. 3 and 4 and [0149 ] that discloses the converged solution 300, where the converged IO Controller solutions 300 is an example of a memory controller.  Note the solutions 300 contains a network interface controller 118 and storage controller 118.),  
wherein the memory controller comprises: a host interface (Singh Fig. 4 that shows two hosts, Computer System 1 and Computer System 2 and supporting paras [0149] that discloses access to the storage of two computer systems are enabled by converged solutions 300 for respective storage targets of the computer systems which direct access to the SAS, SATA, NVME, iSCSI, FC, or FCOE storage devices.   An access is an example of a request (See Singh [0006] that discloses storage functions are performed through accesses to storage devices).    Converged solution 300 in Computer system 1 is an example of a host interface.) 
configured to receive a plurality of host requests provided according to a plurality of heterogeneous host interface protocols, respectively; (Singh [0141]  discloses solution 300 enables IO to a plurality of protocols such as iSCSI, Fibre Channel (FC), Fibre Channel over Ethernet (FCoE), SAS, SATA, NVMe.   Singh [0201] discloses the access may be read and write access, thus a plurality of host requests on behalf of Computer Systems 1 and 2 are processed, and the requests are provided according to a plurality of protocols. ) 
a host translation layer configured to identify each of the plurality of heterogeneous host interface protocols (Singh [0141] that discloses translation of SAS, SATA, NVMe, ISCSI, FC.. etc. to a simple NVMe, creating a virtualization of storage devices and then converts the virtualized instructions back to commands for the different physical devices, such as SATA devices.    Singh [0169] discloses the translation may also be to SAS, and NVMe storage devices.   
to generate a response signal corresponding to a host request which is received through the identified heterogeneous host interface protocol, (Singh Fig. 4 discloses two hosts, Computer System 1 and Computer System 2 and supporting paras [0149] that discloses two computer systems are enabled by solutions 300.   See also Singh [0141] that discloses solution 300 enables the conversion of protocols such as iSCSI, Fibre Channel (FC), Fibre Channel over Ethernet (FCoE), SAS, SATA, NVMe to a simple common protocol like NVME that makes the disparate storage types and protocols appear as local storage accessible over PCIe 110.   The translated command that has been convert  )
and translate the plurality of host requests into a meta request which is a fixed request,  (Singh [0141] and [0169] that discloses these are translated into NVMe requests, where the NVMe requests are an example of a fixed request since it has a common format, thus is a fixed request.).
wherein the response signal is varied by a protocol corresponding to the host interface among the plurality of heterogeneous host interface protocols (Singh [00141] discloses SAS, SATA, NVME, ISCSI, FC, FCoE, among others are translated to NVMe, where in the translated NVMe command is an example of a response signal that depends on (is varied by) the corresponding host interface (SAS, SATA , NVME etc.) selected from a plurality of interfaces protocols as the resulting NVMe signal is a representation of the plurality of requests from a plurality of protocols, thus I varied by those protocols.)
and a flash control section controlling the nonvolatile memory device based on the meta request, (Singh [0006] that discloses media 104 (local storage devices) may be flash.  See also Singh [0024] that discloses a NVME controller that translates the NVMe commands to actual IO commands and performs (controls) reads and writes to the device.  Singh [00141] discloses SAS, SATA, NVME, ISCSI, FC, FCoE, among others are translated to NVMe.  Thus the NMVE controller would be a component of the solutions 300 when the storage device(s) is (are) flash and would control the nonvolatile flash memory device based on the plurality of supported protocols, such as SAS and/or SATA commands, that have been converted to NVMe and then converted to native IO commands for execution at the storage device.). 
wherein the host translation layer translates a first type request among the plurality of heterogeneous host interface protocols into the meta request when the controller is coupled to a first host which uses a first type interface protocol, (Singh Fig. 4 that shows two hosts, Computer System 1 and Computer System 2 and supporting paras [0149] that discloses two computer systems are enabled by solutions 300.   See also Singh [0141] that discloses solution 300 enables the conversion of protocols such as iSCSI, Fibre Channel (FC), Fibre Channel over Ethernet (FCoE), SAS, SATA, NVMe to a simple common protocol like NVME that makes the disparate storage types and protocols appear as local storage accessible over PCIe 110.  Thus Singh may translate SAS commands when connected to Computer System 1 that may contain a plurality of SAS storage devices, thus translates a first type request when the controller is coupled to a first host which uses SAS devices.)
and the host translation layer translates a second type request among the plurality of heterogeneous host interface protocols into the meta request when the controller is coupled to a second host which uses a second type interface protocol.  (Singh Fig. 4 that shows two hosts, Computer System 1 and Computer System 2 and supporting paras [0149] that discloses two computer systems are enabled by solutions 300.   See also Singh [0141] that discloses solution 300 enables the conversion of protocols such as iSCSI, Fibre Channel (FC), Fibre Channel over Ethernet (FCoE), SAS, SATA, NVMe to a simple common protocol like NVME that makes the disparate storage types and protocols appear as local storage accessible over PCIe 110.   Thus Singh may translate SATA commands when connected to Computer System 2 that may contain a plurality of SATA storage devices, thus translates a second type request when the controller is coupled to a second host which uses SATA devices.)

However, Singh does not explicitly disclose based on a characteristics of the associated host request, to generate a response signal corresponding to a host request.. and to translate the plurality of host requests into a meta request according to the response signal, … controlling the nonvolatile memory device based on the meta request.  
Zhou, of a similar field of endeavor, further discloses and to translate the plurality of host requests into a meta request (Zhou, column 1, lines 48-50, ‘an interface configured to aggregate the two or more different streams of a disk drive command into at least one aggregated command’.   Zhou, column 4, lines 35-39, demonstrate that these streams represent a sequence of commands ‘Even though FIG. 1 shows a single requesting device that is interfaced to the apparatus 100, in other embodiments, multiple electronic devices may send multiple different streams of disk drive commands 105 to the apparatus. ’);
 meta request according to the response signal,  (Singh [0006] Singh [0141] that discloses solution 300 enables the conversion of protocols such as iSCSI, Fibre Channel (FC), Fibre Channel over Ethernet (FCoE), SAS, SATA, NVMe to a simple common protocol like NVME that makes the disparate storage types and protocols appear as local storage accessible over PCIe 110, where the resulting translation command is a response signal.   Zhou, column 4, lines 35-39, ‘Even though FIG. 1 shows a single requesting device that is interfaced to the apparatus 100, in other embodiments, multiple electronic devices may send multiple different streams of disk drive commands 105 to the apparatus. ’   Thus the solution of Singh in view of Zhou would create a meta request according to the translated NVMe response signal of Singh.)
controlling the nonvolatile memory device based on the meta request.  (Singh [00141] discloses SAS, SATA, NVME, ISCSI, FC, FCoE, among others are translated to NVMe. Singh [0006] that discloses media 104 (local storage devices) may be flash.  See also Singh [0024] that discloses a NVME controller that translates the NVMe commands to actual IO commands and performs (controls) reads and writes to the device.  Thus the NVME controller in solution 300 would control the nonvolatile memory device.   Zhou, column 4, lines 35-39, discloses creating a meta request from the individual NVMe (response signals) of Singh.  Thus, Singh in view of Zhou teaches controlling a flash device (an example of a non-volatile device) based on a meta request.)
	Singh, and Zhou are in a similar field of endeavor as both relate to storing data on non-volatile devices.   Thus it would have been obvious before the effectively filed date of the claimed invention to incorporate the aggregated commands of Zhou into the solution of Singh 
The reasons for obviousness regarding combining Zhou into Singh in claims 2-8 are the same as those presented for claim 1.

The combination of Singh and Zhou does not explicitly teach based on a characteristics of the associated host request. 
Moretti, of a similar field of endeavor, further discloses to identify each of the plurality of heterogeneous host interface protocols based on a characteristics of the associated host request. (Moretti [0008] ‘an expected frame validation may include performing a protocol validation through one or more header validation operations.’ Moretti [0012] ‘The apparatus may validate an incoming frame using any one of a SAS, a SATA, and a fibre channel protocol and it may also validate the initiator of the incoming frame using a SCSI protocol. The apparatus may further be used to process a header data of the incoming command in one or more queue structures and a payload data of the incoming command in one or more payload buffers.’  Moretti [0060] ‘Here, the controller module 804 may generate an output data that is responsive to data (e.g., the SATA frame and the SAS frame) from the conversion module 802. Thus Singh in view of Zhou would identify the various host requests from a plurality of protocols that are to be translated to NVMe based on header information of the plurality of protocol requests.)
Singh, Zhou, and Moretti are of a similar field of endeavor as all related to doing command translation/conversion for storage devices.  Thus it would have been obvious to one 
The reasons for obviousness regarding combining Moretti into Singh, and Zhou in claims 2-8 are the same as those presented for claim 1.


Regarding claim 2, the  combination of Singh, Zhou,  and Moretti teaches all of the limitations of claim 1 above.   
Moretti further teaches wherein the host translation layer identifies each of the plurality of heterogeneous host interface protocols based on an expression format of the corresponding  host request. (For purposes of examination, the broadest reasonable interpretation of an ‘expression format’ is the command information used for a memory request operation that allows the translation layer to understand the command request and convert it to an appropriate memory request.   The header of Moretti is an example of an expression format.   See Moretti [0008] ‘an expected frame validation may include performing a protocol validation through one or more header validation operations.’ Moretti [0012] ‘The apparatus may validate an incoming frame using any one of a SAS, a SATA, and a fibre channel protocol and it may also validate the initiator of the incoming frame using a SCSI protocol. The apparatus may further be used to process a header data of the incoming command in one or responsive to data (e.g., the SATA frame and the SAS frame) from the conversion module 802.’).
The motivation to combine Moretti into the existing combination is the same as set forth in claim 1 above.


Regarding claim 4, The combination of  Singh, Zhou,  and Moretti teaches all of the limitations of claim 1 above.   
Moretti further teaches  wherein the host translation layer comprises an interface identification table and is configured to identify the plurality of heterogeneous host interface protocols based on the interface identification table (For purposes of examination, a “interface identification table” is a table used to identify the protocol of a packet.  One form of table is a decision table which contains a list of decisions and the criteria on which they are based.  Moretti  [0008] ‘an expected frame validation may include performing a protocol validation through one or more header validation operations.’ Moretti [0012] ‘The methods may be executed in a form of a machine-readable medium embodying a set of instructions that, when executed by a machine, cause the machine to perform any of the operations disclosed herein’, where instructions are an example of list of decisions and the criteria on which they are based, thus are an example of a decision table.).
The motivation to combine Moretti into the existing combination is the same as set forth in claim 1 above.


Regarding claim 5, The combination of Singh, Zhou,  and Moretti teaches all of the limitations of claim 1 above.  Singh further teaches wherein the plurality of heterogeneous host interface protocols comprises two or more of a SAS interface protocol, a SATA interface protocol, a PCIe interface protocol, a UFS interface protocol, an NVMe interface protocol, and an eMMC interface protocol (Singh [0141] that discloses that the storage device protocols may be SAS, SATA, PCIe, or NVMe.).
The motivation to combine Moretti into the existing combination is the same as set forth in claim 1 above.


Regarding claim 6, The combination of Singh, Zhou, and Moretti teaches all of the limitations of claim 1 above.  Singh further teaches wherein the flash control section is configured independently of differences among the plurality of heterogeneous host interface protocols (Singh [0141]  discloses solution 300 enables the conversion of protocols such as iSCSI, Fibre Channel (FC), Fibre Channel over Ethernet (FCoE), SAS, SATA, NVMe to a simple common protocol like NVME that makes the disparate storage types and protocols appear as local storage accessible over PCIe 110.  Thus each of the inputs (iSCSI, Fibre Channel (FC), etc.) are converted to NVMe independent of the other interface protocols.)


Regarding claim 7, The combination of Singh, Zhou,  and Moretti teaches all of the limitations of claim 1 above.   Zhou further teaches  wherein a pin configuration coupling the host interface and a host is the same for each of the plurality of heterogeneous host interface protocols (Zhou, column 3, lines 10-12, ‘In some embodiments, the SAS interface conforms to the SAS inter face standard published by the T10 committee’ .   Zhou, column 9, lines 5-9, ‘The method 600 begins, at 610, by receiving the SAS host memory command from an SAS host. The host may also be an advanced technology attachment (ATA) host, and/or a serial ATA (SATA) host’.   A POSITA would know that a SAS controller can communicate with SATA devices.  Thus, if the host pin configuration is for a SAS device, then the pin configuration will also support SATA devices and the storage of Zhou can receive both SAS and SATA commands over the same pin configuration.).
The motivation to combine Moretti into the existing combination is the same as set forth in claim 1 above.


Regarding claim 8, The combination of Singh, Zhou,  and Moretti teaches all of the limitations of claim 1 above.   Zhou further teaches wherein the flash control section comprises a flash translation section, wherein the host interface receives a logical address from a host, wherein the flash translation section is configured to translate the logical address into a physical address based on the identified heterogeneous host interface protocols (Zhou, column 9, lines 22-30, ‘A small computer system interface (SCSI) logical block address is translated at 630. The SCSI logical block address is translated, at 630, into a block address. The block address may be mapped to a parallel flash drive. The mapping may be a function of parameters in the SAS host memory command. For example, a logical address in the SAS host memory command may determine a physical address of a flash memory to be access by a memory command.’), and wherein the flash control section controls the nonvolatile memory device based on the physical address (Zhou, lines 24-25, ‘The block address may be mapped to a parallel flash drive.’).
The motivation to combine Zhou into the existing combination is the same as set forth in claim 1 above.


Regarding claim 9,  a method of operating a memory system the method comprising: (Singh [0003] ‘methods and systems disclosed herein provide for accessing NVMe over a network. ’), 
receiving a first host request from a first host (Singh Fig. 4 that shows two hosts, Computer System 1 and Computer System 2 and supporting paras [0149] that discloses two computer systems are enabled by solutions 300.   See also Singh [0141] that discloses solution 300 enables the conversion of protocols such as iSCSI, Fibre Channel (FC), Fibre Channel over Ethernet (FCoE), SAS, SATA, NVMe to a simple common protocol like NVME that makes the disparate storage types and protocols appear as local storage accessible over PCIe 110.  Thus Singh may translate SAS commands when connected to Computer System 1 that may contain a plurality of SAS storage devices, thus translates a first type request when the controller is coupled to a first host which uses SAS devices.; 
determining a host interface protocol of the first host request from among a plurality of host interface protocols (Singh [0141] that discloses translation of SAS, SATA, NVMe, ISCSI, FC.. etc. to a simple NVMe, creating a virtualization of storage devices and then converts the virtualized instructions back to commands for the different physical devices, such as SATA devices.)

generating a first response signal according to a result of the determining the host interface protocol using the interface identification table, wherein the first response signal is varied by the host interface protocol (Singh Fig. 4 discloses two hosts, Computer System 1 and Computer System 2 and supporting paras [0149] that discloses two computer systems are enabled by solutions 300.   See also Singh [0141] that discloses solution 300 enables the conversion of protocols such as iSCSI, Fibre Channel (FC), Fibre Channel over Ethernet (FCoE), SAS, SATA, NVMe to a simple common protocol like NVME that makes the disparate storage types and protocols appear as local storage accessible over PCIe 110.   Since the solution 300 handles a plurality of protocols, it must determine the host interface protocol to perform the translation.  The translated command that has been converted such as a SATA command from the first host which may have SATA drives attached and the translation to NVMe varies according to (varied by) the protocol of the first SATA interface protocol at the first host.)
converting the first host request into a meta request which is a fixed request, (Singh Fig. 4 discloses two hosts, Computer System 1 and Computer System 2 and supporting paras [0149] that discloses two computer systems are enabled by solutions 300.   See also Singh [0141] that discloses solution 300 enables the conversion of protocols such as iSCSI, Fibre 
according to the determined host interface protocol (Singh [0141] that discloses solution 300 enables the conversion of protocols such as iSCSI, Fibre Channel (FC), Fibre Channel over Ethernet (FCoE), SAS, SATA, NVMe to a simple common protocol like NVME that makes the disparate storage types and protocols appear as local storage accessible over PCIe 110.   Since the solution 300 handles a plurality of protocols, it must determine the host interface protocol to perform the translation.  It does the translation into NVMe according to the source protocol of iSCSI, Fibre Channel (FC), etc..); 
receiving a second host request from a second host after an operation of the meta request is finished in the nonvolatile memory device; (Singh [0228] – [0030] discloses that an application may continue to access storage s2 on a second host thus may receive a second host request from host C2 after processing a request for the same storage from host C1. )
determining a host interface protocol of the second host request from among the plurality of host interface protocols based on the interface identification table that associates the second host request with one of the plurality of host interface protocols; generating a second response signal according to a result of the determining the host interface protocol using the interface identification table, wherein the second response signal is varied by the host interface protocol; converting the second host request into a meta request according to the determined host interface protocol; and controlling a nonvolatile memory device based on the meta request (Singh [0006] that discloses media 104 (local storage devices) may be flash which is an example of nonvolatile memory.  Singh [0141] discloses SAS, SATA, NVME, ISCSI, FC, FCoE, among others are translated to NVMe.  Thus the NMVE controller would be a component of the solutions 300 when the storage device(s) is (are) flash and would control the nonvolatile flash memory device based on the SAS and/or SATA commands that have been converted to NVMe commands.   See also Singh [0141] and [0149].   Examiner notes that this sequence of receiving a host request that may be a polarity of protocols, generating a response signal, and converting the request into a request that controls the nonvolatile memory device for host 2 may be construed as merely a repetition of the process described above for host 1.). 

However, Singh does not explicitly teach based on an interface identification table that associates the first host request with one of the plurality of host interface protocols; generating a first response signal according to a result of the determining the host interface protocol using the interface identification table, and converting the first host request into a meta request..  converting the second host request into a meta request according to the determined host interface protocol; 
Zhou further teaches converting the first host request into a meta request..  converting the second host request into a meta request according to the determined host interface protocol; (Zhou, column 1, lines 48-50, ‘an interface configured to aggregate the two or more different streams of a disk drive command into at least one aggregated command’.   Zhou, column 4, lines 35-39, demonstrate that these streams represent a sequence of commands  streams of disk drive commands 105 to the apparatus. ’);
Singh, and Zhou are in a similar field of endeavor as both relate to storing data on non-volatile devices.   Thus it would have been obvious before the effectively filed date of the claimed invention to incorporate the aggregated commands of Zhou into the solution of Singh in order to (Zhou column 1, lines 10-40) efficiently manipulate the data and avoid separate speed up from idle states that may be possible for the separate commands.
The reasons for obviousness regarding combining Zhou into Singh in claims 10-13 are the same as those presented for claim 9.

However, the combination of Singh and Zhou does not explicitly teach based on an interface identification table that associates the first host request with one of the plurality of host interface protocols; generating a first response signal according to a result of the determining the host interface protocol using the interface identification table.
Moretti, of a similar field of endeavor further teaches based on an interface identification table that associates the host request with one of the plurality of host interface protocols (For purposes of examination, a “interface identification table” is a table used to identify the protocol of a packet.  One form of table is a decision table which contains a list of decisions and the criteria on which they are based.  Moretti  [0008] ‘an expected frame validation may include performing a protocol validation through one or more header validation operations.’ Moretti [0012] ‘The methods may be executed in a form of a machine-readable embodying a set of instructions that, when executed by a machine, cause the machine to perform any of the operations disclosed herein’, where instructions are an example of list of decisions and the criteria on which they are based, thus are an example of a decision table.).
generating a first response signal according to a result of the determining the host interface protocol using the interface identification table,  (The solution of Singh creates an NVMe command, an example of a first response signal as a result of the translation.   Moretti [0008] and [0012] discloses performing the translation through one or more header validation operations where instructions are a list of decisions and criteria on which they are based, thus are an example of a decision table which is an example of an interface identification table.   Thus the solution of Singh in view of Zhou and Moretti discloses generating a translation response according to determining the host interface protocol using an identification table. )
 
Singh, Zhou  and Moretti are of a similar field of endeavor as both related to doing command conversion for storage devices.  Thus it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate  the translation techniques of Moretti into Zhou.  One would be motivated to incorporate the translation layer of Moretti in order to (Moretti [0003] to [0006]) support inexpensive SATA and SAS disks on a fibre channel transport  layer that is commonly found in storage area networks.  


Regarding claim 10, the combination of Singh, Zhou, and Moretti teaches all of the limitations of  claim 9 above.     Singh further teaches and the meta request is configured independently of differences among the plurality of host interface protocols (Singh [0141]  discloses solution 300 enables the conversion of protocols such as iSCSI, Fibre Channel (FC), Fibre Channel over Ethernet (FCoE), SAS, SATA, NVMe to a simple common protocol like NVME that makes the disparate storage types and protocols appear as local storage accessible over PCIe 110.  Thus each of the inputs (iSCSI, Fibre Channel (FC), etc.) are converted to NVMe independent of the other interface protocols.)
Zhou further teaches wherein the meta request refers to an internal operation corresponding to the first or second host request (Zhou, column 1, lines 45-55  ‘The apparatus is further implemented with an interface configured to aggregate the two or more different streams of disk drive commands into at least one aggregated command. The interface is configured to translate the at least one aggregated command into at least one solid state memory command for accessing Solid state memory.’  Zhou, column 4, lines 35-39, demonstrate that these streams represent a sequence of commands ‘Even though FIG. 1 shows a single requesting device that is interfaced to the apparatus 100, in other embodiments, multiple electronic devices may send multiple different streams of disk drive commands 105 to the apparatus.’  Zhou, column 5, lines 47-58 ‘In one embodiment, the apparatus 300 is implemented with the SAS interface 310 coupled to an I/O processor 320.’   Zhou, column 6, lines 59-68 In one embodiment, the memory controllers M1-MN may be flash memory controllers M1-MN that control flash memory. The memory controllers M1-MN may be implemented with an internal processor and a dynamic random access controller (DRAM) that is used to execute the memory controller command. In one embodiment, there are two of the switches S1-SN and four of the memory controllers M1-MN connected to the two Switches so 
The motivation to combine Zhou into the existing combination is the same as set forth in claim 9 above.


Regarding claim 11, the combination of Singh, Zhou,  and Moretti teaches all of the limitations of claim 9 above.   
Moretti further teaches comprising: converting a completion signal according to the determined host interface protocol when an internal operation for the meta request is completed; and outputting a converted completion signal to the host (Moretti [0060] ‘The controller module 804 (e.g., in a circuit and/or a software module) may allow the data processing system 308 (e.g., illustrated in FIG. 3) to communicate with the storage device 800… The controller module 804 may also communicate back to the data processing system 308 of FIG.3 through the conversion module 802. ’  Thus the solution of Singh in view of Zhou and Moretti would output the status of the meta request to the individual requesters that represent the request.)
The motivation to combine Moretti into the existing combination is the same as set forth in claim 9 above.


Regarding claim 12, the combination of Singh, Zhou, and Moretti teaches all of the limitations of claim 9 above.   Zhou further teaches wherein the plurality of host interface protocols comprises two or more of a SAS interface protocol, a SATA interface protocol, a PCIe interface protocol, a UFS interface protocol, an NVMe interface protocol, and an eMMC interface protocol (Singh [0141]  discloses solution 300 enables the conversion of protocols such as iSCSI, Fibre Channel (FC), Fibre Channel over Ethernet (FCoE), SAS, SATA, NVMe to a simple common protocol like NVME that makes the disparate storage types and protocols appear as local storage accessible over PCIe 110. ).


Regarding claim 13, the combination of Singh, Zhou,  Moretti and Guthridge teaches all of the limitations of claim 9 above.   Singh teaches of the first or second host request (Singh Fig. 4 that shows two hosts, Computer System 1 and Computer System 2 and supporting paras [0149] that discloses two computer systems are enabled by solutions 300 and further discloses the two or more computing systems 102 and their respective targets are enabled by converged solutions 300, thus there may be a first or second host request).
Moretti further teaches wherein the determining of the host interface protocol of the host request is performed based on an expression format (For purposes of examination, the broadest reasonable interpretation of an ‘expression format’ is the command information used for a memory request operation that allows the translation layer to understand the command request and convert it to an appropriate memory request.   The header of Moretti is an example of an expression format.   See Moretti [0008] ‘an expected frame validation may performing a protocol validation through one or more header validation operations.’ Moretti [0012] ‘The apparatus may validate an incoming frame using any one of a SAS, a SATA, and a fibre channel protocol and it may also validate the initiator of the incoming frame using a SCSI protocol. The apparatus may further be used to process a header data of the incoming command in one or more queue structures and a payload data of the incoming command in one or more payload buffers. [0060] ‘Here, the controller module 804 may generate an output data that is responsive to data (e.g., the SATA frame and the SAS frame) from the conversion module 802.’).
The motivation to combine Moretti into the existing combination is the same as set forth in claim 9 above.


Regarding claim 14, Singh teaches A memory system (Singh [0003] ‘systems disclosed herein provide for accessing NVMe over a network’..  and further discloses NVMe is a storage protocol where storage is a form of non-volatile memory.  Thus, Singh discloses a memory system), comprising: a first host interface configured to receive a first host request according to a first host interface protocol (Singh Fig. 4 that shows two hosts, Computer System 1 and Computer System 2 and supporting paras [0149] that discloses two computer systems are enabled by solutions 300, where solutions 300 in the Computer System 1 is an example of a first host interface.   See also Singh [0141] that discloses solution 300 enables the conversion of protocols such as iSCSI, Fibre Channel (FC), Fibre Channel over Ethernet (FCoE), SAS, SATA, NVMe to a simple common protocol like NVME that makes the disparate storage types and 
a second host interface configured to receive a second host request according to a second host interface protocol (Singh Fig. 4 that shows two hosts, Computer System 1 and Computer System 2 and supporting paras [0149] that discloses two computer systems are enabled by solutions 300, where solutions 300 on Computer System 1 is an example of a second host interface.   The solutions 300 in Computer system 2 is an example of a second host interface.  See also Singh [0141] that discloses solution 300 enables the conversion of protocols such as iSCSI, Fibre Channel (FC), Fibre Channel over Ethernet (FCoE), SAS, SATA, NVMe to a simple common protocol like NVME that makes the disparate storage types and protocols appear as local storage accessible over PCIe 110.  Thus Singh may use solution 300 on Computer System 2 translate SATA commands when connected to Computer System 2 that may contain a SATA storage device, where the solution 300 on Computer System 2 receives SATA requests on host 2.);
and a host translation layer configured to identify the first and second host interface protocols ... of the first and second host requests respectively, (Singh Fig. 4 and [0141] that discloses solution 300 enables the conversion (i.e. translation) of protocols such as iSCSI, Fibre Channel (FC), Fibre Channel over Ethernet (FCoE), SAS, SATA, NVMe to a simple common protocol like NVME that makes the disparate storage types and protocols appear as local storage accessible over PCIe 110 by converting the protocols to a simple common protocol like NVME.   Thus the solution 300 of Singh is an example of a host translation layer that performs 
to generate a first response signal corresponding to the first host request which is received through the first host interface protocol, to translate the first host request into a meta request which is a fixed request, based on the identification,  to generate a second  response signal corresponding to the second host request which is received through the second host interface protocol, and to translate the second host request into a meta request based on the identification,  (Singh [0141] that discloses solution 300 enables the conversion (i.e. translation) of protocols such as iSCSI, Fibre Channel (FC), Fibre Channel over Ethernet (FCoE), SAS, SATA, NVMe to a simple common protocol like NVME, where the resulting translation converted to NVME is an example of a host request.  Singh Fig. 4 that shows two hosts, Computer System 1 and Computer System 2 and supporting paras [0149] that discloses two computer systems are enabled by two solutions 300 elements, one per computer system.   The first host request from computer system 1 is received by the solutions 300 on computer system 1 and the second host request from computer system 2 is received by the solutions 300 on computer system 2.  Each are translated by their respective solutions 300 based on their respective host source  protocols such as iSCSI, Fibre Channel (FC), Fibre Channel over Ethernet (FCoE), SAS, SATA, NVMe to a simple common protocol like NVME, where the translated NVME response is an example of a fixed request based on the identification because it results in a common protocol (VMNE)  and is based on identification of the host source protocol.)
wherein the first host request and the second host request are for a same internal operation thereof (Singh [00141] discloses SAS, SATA, NVME, ISCSI, FC, FCoE, among others are translated to NVMe. Singh [0006] that discloses media 104 (local storage devices) may be flash.  See also Singh [0024] that discloses a NVME controller that translates the NVMe commands to actual IO commands and performs (controls) reads and writes to the device.  Thus Singh teaches there are a plurality of commands in the device native protocol, i.e. for a same internal operation thereof.   Examiner notes per Singh [0024] these may both be read or write commands.).

However, Singh does not explicitly teach to identify the first and second host interface protocols based on characteristics of the first and second host requests respectively, and to translate the first host request into a meta, and to translate the second host request into a meta request. 
Zhou, of a similar field of endeavor, further discloses to translate the first host request into a meta request,  and to translate the second host request into a meta request; (Zhou, column 1, lines 48-50, ‘an interface configured to aggregate the two or more different streams of a disk drive command into at least one aggregated command’.   Zhou, column 4, lines 35-39, demonstrate that these streams represent a sequence of commands ‘Even though FIG. 1 shows a single requesting device that is interfaced to the apparatus 100, in other embodiments, multiple electronic devices may send multiple different streams of disk drive commands 105 to the apparatus. ’   Thus the first host request and the second host request may be aggregated 
The reasons for obviousness regarding combining Zhou into Singh in claims 15-20 are the same as those presented in claim 14.

However, Singh and Zhou does not explicitly teach to identify the first and second host interface protocols based on characteristics of the first and second host requests respectively.
Moretti, of a similar field of endeavor, discloses to identify the first and second host interface protocols based on characteristics of the first and second host requests respectively,  (Moretti [0008] ‘an expected frame validation may include performing a protocol validation through one or more header validation operations.’ Moretti [0012] ‘The apparatus may validate an incoming frame using any one of a SAS, a SATA, and a fibre channel protocol and it may also validate the initiator of the incoming frame using a SCSI protocol. The apparatus may further be used to process a header data of the incoming command in one or more queue structures and a payload data of the incoming command in one or more payload buffers.’  Moretti [0060] ‘Here, the controller module 804 may generate an output data that is responsive to data (e.g., the SATA frame and the SAS frame) from the conversion module 802.   Singh discloses a first and second host requests, thus the solution of Singh and Zhou in view of Moretti discloses first and second host interface protocols based on the characteristics of the host requests.)
Singh. Zhou,  and Moretti are of a similar field of endeavor as all related to doing command conversion for storage devices.  Thus it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate  the translation techniques of 
The reasons for obviousness regarding combining Moretti into Singh and Zhou in claims 15-20 are the same as those presented in claim 14.


Regarding claim 15,  The combination of Singh, Zhou, and Moretti  teaches all of the limitations of claim 14 above.  Zhou further teaches wherein the host translation layer is configured to translate an internal operation completion signal suitable for the first or second host interface protocol based on the identified first and second interface protocols when the same internal operation is completed (Examiner interprets “suitable for the first or second host protocol” to be a translation that is suitable for either the first OR the second protocol which could include two protocols, one translation for the first protocol and one translation for the second protocol.  Examiner interprets “based on the identified first and second interface protocols” to mean that the first protocol is translated based on the first host interface protocol AND the second protocol is translated based on the second host interface protocol.  Moretti [0060] ‘The controller module 804 (e.g., in a circuit and/or a software module) may allow the data processing system 308 (e.g., illustrated in FIG. 3) to communicate with the storage device 800… The controller module 804 may also communicate back to the data processing system 308 of FIG.3 through the conversion module 802.’  Singh in view of Zhou and Moretti would return status for the appropriate protocol for multiple write requests as disclosed by Singh, 
The motivation to combine Moretti into the existing combination is the same as set forth in claim 14 above. 


Regarding claim 16, The combination of Singh, Zhou, and Moretti teaches all of the limitations of claim 14 above.  Zhou further teaches wherein the first host interface protocol is one among a SAS interface protocol, a SATA interface protocol, a PCIe interface protocol, a UFS interface protocol, an NVMe interface protocol, and an eMMC interface protocol (Singh [0141] that discloses solution 300 enables the conversion of protocols such as iSCSI, Fibre Channel (FC), Fibre Channel over Ethernet (FCoE), SAS, SATA, NVMe to a simple common protocol like NVME.).


Regarding claim 17, The combination of Singh, Zhou, and Moretti teaches all of the limitations of claim 14 above.  Singh further teaches comprising: a nonvolatile memory device configured to store data (Singh [0141] discloses SAS, SATA, NVME, ISCSI, FC, FCoE, among others are translated to NVMe. Singh [0003] discloses NVMe stands for Nonvolatile Media – express, thus is directed to nonvolatile memory.  Singh [0006] discloses the nonvolatile memory may be a local storage device 104.); and a flash control section configured to control the nonvolatile memory device based on the meta request (Singh [0006] that discloses media 104 


Regarding claim 18, The combination of Singh, Zhou, and Moretti teaches all of the limitations of 17 above.  Zhou further teaches wherein the flash control section is configured independently of differences between the first host interface protocol and the second host interface protocol (Singh [0141]  discloses solution 300 enables the conversion of protocols such as iSCSI, Fibre Channel (FC), Fibre Channel over Ethernet (FCoE), SAS, SATA, NVMe to a simple common protocol like NVME that makes the disparate storage types and protocols appear as local storage accessible over PCIe 110.  Thus each of the inputs (iSCSI, Fibre Channel (FC), etc.) are converted to NVMe independent of the other interface protocols.)

 
Regarding claim 19, The combination of Sing, Zhou, and Moretti teaches all of the limitations of claim 14 above.  
wherein the host translation layer comprises an interface identification table and is configured to identify the first and second host interface protocols based on the interface identification table (For purposes of examination, a “interface identification table” is a table used to identifies the protocol of a packet and a table is a decision table which contains a list of decisions and the criteria on which they are based.  Moretti  [0008] ‘an expected frame validation may include performing a protocol validation through one or more header validation operations.’ Moretti [0012] ‘The methods may be executed in a form of a machine-readable medium embodying a set of instructions that, when executed by a machine, cause the machine to perform any of the operations disclosed herein’, where instructions are an example of list of decisions and the criteria on which they are based, thus are an example of a decision table.
The motivation to combine Moretti into the existing combination is the same as set forth in claim 14 above.


Regarding claim 20, The combination of Singh, Zhou, and Moretti teaches all of the limitations of claim 18 above.  Zhou further teaches wherein the flash control section is configured to convert a logical address received from a host into a physical address based on an identified host interface protocol and control the nonvolatile memory device based on the physical address (Zhou, column 9, lines 22-30, ‘A small computer system interface (SCSI) logical block address is translated at 630. The SCSI logical block address is translated, at 630, into a block address. The block address may be mapped to a parallel flash drive. The mapping may be a logical address in the SAS host memory command may determine a physical address of a flash memory to be access by a memory command.’).
The motivation to combine Zhou into the existing combination is the same as set forth in claim 14 above.


Response to Remarks
Examiner thanks applicant for their amendment and remarks of  January 15, 2021.   They have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited Singh (US 2017/0177222 A1) in view of previously cited Zhou (US 8,151,037) and Moretti (US 2007/0121668 A1).  

Applicant argues on pages 11-12 of their remarks that Zhou and Moretti fail to teach or suggest a meta request which is fixed, and further argues on pages 13-15 that Guthridge fails to cure this deficiency.
Examiner agrees.  However, as detailed in the office action above, newly cited Singh discloses “fixed request” as implied by applicants reference to paragraphs [0090]-[00102], [00116], and [00122]-[00138] that suggest a fixed requests is a request associated with a common protocol format of various host interface protocols.    Singh [0141] discloses converged solution 300 enables the conversion of protocols such as iSCSI, Fibre Channel (FC), Fibre Channel over Ethernet (FCoE), SAS, SATA, NVMe to a simple common protocol like NVME that makes the disparate storage types and protocols appear as local storage accessible over PCIe 110.   

Applicants arguments relating to independent claims 9 and 14 are based on logic similar to that of claim 1, thus have been addressed in the claim rejections and remarks relating to claim 1 above.

Applicant’s arguments relating to dependent claims 2, 4-8, 10-13, and 15-20 are all based on perceived errors in the base claims which have been addressed in the claim rejections and remarks of the base claims above.
	


Conclusion                                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131.  The examiner can normally be reached on M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138